Title: Instructions to Inspector of Stores and Provisions, 25 January 1780
From: Jefferson, Thomas
To: 



Sir
War Office Wmsburg Jan. 25th. 1780.

The Board of War have appointed you to act a[s] inspector of all the military Stores and provisions in the several Magazines of this State. You will make the inspection every three months and make report the[re]of to this board. All commissaries of provisions and milita[ry] Stores and all the Superintendants of the public magaz[ines] are under your directions and controul. To them you will issue such orders from time to time as you may think expedient. You are to employ as many armourers and Labourers as are necessary to repair and arrange the arms at the different magazines. You are empowered to erect armourers Shops at the Magazines. You are from time to time as you find it necessary to send the damaged powder to mills most convenient to be r[e]claimed. You are empowered to rent houses for the purpo[se] of Storing powder and arms and to grant certificates [for] Regimental Hospitals to be established at Williamsburg York Hampton and Portsmouth.
Each Hospital to be furnished with two nurses one orderly man one cook one washing woman.
The Hospital in Williamsburg to be superintended and managed by the Surgeon and mate of the State Garrison Regiment.
The Hospitals at York Hampton and Portsmouth to be under the direction of the Surgeon of the Regiment of Artillery, who is to detach a mate to Hampton and Portsmouth, and take care that they do their duty.
One Surgeon of the Navy to be Stationed at Hampton to take care of the sick seamen.

The Surgeon of Nelsons Corps to Attend them at their Station, and his mate be dispatched to any Hospital where any part of them may be sick.
The Apothecary, to prepare proper medicine chests and issue them together with chirurgical instruments to the Regimental Surgeons, who are faithfully to account with him for the safe keeping and expenditure thereof.

Jas. Innes Jas. Barron

